               Case 5:18-cr-00258-EJD Document 117 Filed 08/01/19 Page 1 of 3



 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5061
             Fax: (408) 535-5066
 9           Email: robert.leach@usdoj.gov

10 Attorneys for United States of America

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                           SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                      ) CR-18-00258-EJD
15                                                  )
             Plaintiff,                             ) STIPULATION AND [PROPOSED] SECOND
16                                                  ) SUPPLEMENTAL PROTECTIVE ORDER
        v.                                          )
17                                                  )
     ELIZABETH HOLMES and                           )
18   RAMESH “SUNNY” BALWANI,                        )
                                                    )
19           Defendants.                            )
                                                    )
20                                                  )

21           The United States of America, by and through ADAM A. REEVES, Attorney for the United States
22 Acting Under Authority Conferred by 28 U.S.C. § 515, and JEFF SCHENK, JOHN C. BOSTIC, and

23 ROBERT S. LEACH, Assistant United States Attorneys for the Northern District of California, and the

24 defendants, ELIZABETH HOLMES and RAMESH “SUNNY” BALWANI, and their attorneys, KEVIN M.

25 DOWNEY and LANCE A. WADE of Williams & Connolly for HOLMES, and JEFFREY B.

26 COOPERSMITH and STEPHEN A. CAZARES of Davis Wright Tremaine for BALWANI, hereby stipulate

27 as follows.

28

     STIPULATION AND [PROPOSED] SECOND SUPPLEMENTAL PROTECTIVE ORDER
     CR-18-00258 EJD
                  Case 5:18-cr-00258-EJD Document 117 Filed 08/01/19 Page 2 of 3



 1           On July 9, 2010, the government made available to the defense for its inspection and review

 2 documents Bates-numbered AGENT_NOTES-000001 to AGENT_NOTES-000848, which consist of agent

 3 notes of the Federal Bureau of Investigation (“FBI”), United States Postal Inspection Service (“USPIS”), and

 4 Food and Drug Administration, Office of Criminal Investigations (“FDA-CI”) (“Agent Notes”);

 5           On July 22, 2019, the Court issued an Order re Review of Agent Notes, directing the parties to meet

 6 and confer regarding a stipulated protective order regarding the defendants’ receipt, handling, and use of the

 7 notes.

 8           The parties have met and conferred and jointly request that the Court issue a Second Supplemental

 9 Protective Order as follows:
10           1.       The Agent Notes, and any notes of the FBI, USPIS, or FDA-CI subsequently produced by

11 the government bearing the Bates prefix “AGENT_NOTES,” shall be considered “Protected Materials.”

12           2.       The defendants, the defendants’ attorneys, and members of the defense team (including any

13 investigators, paralegals, law clerks, assistants, expert witnesses, and other persons who are within the

14 attorney-client privilege) shall not provide copies, or otherwise disclose the contents, of the Protected

15 Materials to any third party or make any public disclosure of the Protected Materials.

16           3.       The defendants, the defendants’ attorneys, and members of the defense team may duplicate

17 the Protected Materials only to the extent necessary to prepare the defense of this matter; they shall

18 maintain the Protected Materials in a secure environment at the law offices of the undersigned counsel;

19 they may use the Protected Materials and their contents only to prepare the defense of this matter; and they

20 may not use the Protected Materials, or their contents, in any other proceeding.

21           4.       Either defendant may at any time serve upon counsel for the United States a written notice

22 objecting to any designation by the United States pursuant to paragraph 1. If agreement cannot be reached

23 promptly, defendant may seek relief from the Court.

24           5.       Any pleadings that reveal the contents of Protected Materials shall be filed under seal or

25 redacted to prevent the disclosure of such contents.

26           6.       Before trial, the parties shall meet and confer regarding appropriate procedures for use of

27 Protected Materials at trial.

28

     STIPULATION AND [PROPOSED] SECOND SUPPLEMENTAL PROTECTIVE ORDER
     CR-18-00258 EJD
            Case 5:18-cr-00258-EJD Document 117 Filed 08/01/19 Page 3 of 3



 1 DATED: July 30, 2019                        Respectfully submitted,

 2                                             ADAM A. REEVES
                                               Attorney for the United States
 3                                             Acting Under Authority Conferred
                                               By 28 U.S.C. § 515
 4
                                               /s/
 5

 6                                             JEFF SCHENK
                                               JOHN C. BOSTIC
 7                                             ROBERT S. LEACH
                                               Assistant United States Attorneys
 8

 9 DATED: July 30, 2019                        WILLIAMS & CONNOLLY LLP
10                                             /s/
11
                                               KEVIN M. DOWNEY
12                                             LANCE A. WADE
                                               Attorneys for Elizabeth Holmes
13

14

15 DATED: July 30, 2019                        DAVIS WRIGHT TREMAINE LLP
16                                             /s/
17
                                               JEFFREY B. COOPERSMITH
18                                             STEPHEN A. CAZARES
                                               Attorneys for Ramesh “Sunny”
19                                             Balwani
20

21 SO ORDERED.

22 DATED: ______________
           7/31/2019                     __________________________________
                                         THE HONORABLE EDWARD J. DAVILA
23
                                         United States District Court Judge
24

25

26

27

28

     STIPULATION AND [PROPOSED] SECOND SUPPLEMENTAL PROTECTIVE ORDER
     CR-18-00258 EJD
